Citation Nr: 0106872	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to an increased rating for residuals of a low 
back injury with mild disc herniation at L5-S1, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1993 to 
January 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran moved to 
Arkansas, and his claim was forwarded to the Board from the 
North Little Rock, RO.

The issue of entitlement to service connection for arthritis 
of the knees will be addressed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability is manifested by 
complaints of pain with slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a low back injury with mild disc herniation at 
L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1996 rating decision, the RO granted service 
connection for residuals of a low back injury with mild disc 
herniation, evaluated as noncompensably disabling.  That 
month, the RO notified the veteran of the decision and his 
appellate rights.  The veteran did not file an appeal; 
therefore, the May 1996 rating decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).  

On June 19, 1997, the RO received the veteran's claim for an 
increased rating.  As such, evidence dated from June 19, 
1996, one year prior to the date of receipt of the increased 
rating claim, through the present is relevant to the 
veteran's claim.  See 38 C.F.R. § 3.400(o)(2) (2000).

The claims file is devoid of any relevant medical evidence 
from June 1996 until September 1997.

On VA examination in September 1997, the veteran complained 
of back pain.  The examiner noted that he walked with a limp, 
but objective findings revealed no postural abnormalities, 
fixed deformity, or musculature of the back.  Forward flexion 
was to 60 degrees, with backward extension to 10 degrees, 
left lateral flexion to 30 degrees, right lateral flexion to 
25 degrees, and rotation to 20 degrees, bilaterally.  Pain on 
motion was demonstrated but there was no objective evidence 
of neurological involvement.  The diagnosis was low back pain 
secondary to motor vehicle accident with resultant L5-S1 
herniation.  

VA outpatient treatment records show that the veteran was 
seen in September 1997 with complaints of right low back 
pain.  Objective findings at that time included asymmetrical 
deep tendon reflexes, negative straight leg raising, marked 
limitation in range of motion, and mild weakness in the right 
lower extremity.  The assessment was chronic low back pain 
with history of degenerative joint disease and discogenic 
disease.  Electromyography (EMG) nerve conduction studies in 
October 1997 showed right mild L5 radicular irritation and 
normal right peroneal motor nerve conduction velocity.  A 
medical record dated in December 1998 reflects that the 
veteran had been in a car accident and that he had increased 
low back pain with radiation down the right leg.  He denied 
any numbness.  On physical examination, strength was 5/5 in 
the lower extremities with no sensory deficit.  Straight leg 
raising was positive at 20 degrees on the right and 35 
degrees on the left.  

On VA examination in September 1999, the veteran described 
his back pain as a constant dull ache.  However, about 5 or 6 
times a day he had sharp stabbing pain, which lasted for a 
few minutes up to a couple of hours.  He stated that he could 
not sleep well because of his back pain, and symptoms 
associated with his back pain were exacerbated in the winter.  
He added that he slept on a hard foam mattress but he still 
had symptoms.  At times he awakened with numbness of his 
right toes and heels.  He could have 10 of these episodes a 
month, and each episode could last up to 2 hours although 
some had lasted up to 2 days.  He maintained that twice a 
year he lost feeling in his right leg as it went completely 
numb.  This usually happened during sleep.  He also reported 
that his leg dropped out from underneath him about 20 to 30 
times a day.  This happened more in the winter requiring him 
to use a cane.  The veteran also complained of problems when 
squatting and increased back pain with sexual activities.  He 
reported that he has tried various medications without 
improvement.  

On physical examination, there was no significant tenderness 
of the spine with spinal percussion, erythema, tenderness, or 
swelling of the joints.  Straight leg raising was negative 
bilaterally.  Forward flexion was to 70 degrees, with 
backward extension to 10-15 degrees, and lateral flexion to 
30 degrees bilaterally.  On motor examination, tone was 
normal in the lower extremities and there was no muscular 
atrophy.  Strength was 5/5 in the lower extremities.  
However, at times, he had give-way type weakness of his right 
leg.  Sensation was intact to touch and pinprick.  There was 
no sensory deficit noted.  Deep tendon reflexes were 2+ in 
the lower extremities including the knees and ankle reflexes 
and were symmetrical bilaterally.  The veteran's gait was 
normal with no limp.  He was able to walk on his tiptoes as 
well as heels without any significant difficulty.  The 
diagnosis was chronic back pain.  The examiner noted that 
there was no evidence of lumbar radiculopathy.  The examiner 
further stated that while the veteran had multiple subjective 
complaints of the right leg giving way, there was no 
significant objective findings on examination to account for 
all of his symptoms, although his back pain most likely was 
caused by degenerative and herniated disks.  

Analysis

The Board is satisfied that all relevant facts pertaining to 
these claims have been properly and sufficiently developed.  
In this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for an increased rating for 
his service-connected low back disability.  VA outpatient 
treatment records have been obtained, and VA medical 
examinations have been conducted.  The veteran has not 
identified any outstanding medical evidence. 

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Currently the veteran's low back disability is evaluated as 
10 percent disabling under Diagnostic Code 5293, equating to 
mild intervertebral disc syndrome.  Under this code, a 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation is warranted for persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The veteran's back disability may also be rated by analogy to 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine), where a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Alternatively, the Board notes that under Diagnostic Code 
5295 a 10 percent evaluation requires a lumbosacral strain 
with characteristic pain on motion; a 20 percent evaluation 
requires a lumbosacral strain accompanied by muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion in a standing position; and a 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

In reviewing the medical evidence, the Board notes that the 
criteria for an increased rating under Diagnostic Code 5292 
are not met.  On VA examination in September 1997, while 
there was some pain on movement only slight limitation of 
motion of the back was noted.  The VA examination report 
dated in September 1999 also only revealed slight limitation 
of motion of the back.  Thus, when considering the schedular 
criteria based on limitation of motion, there is simply no 
basis for the assignment of a rating greater than 10 percent.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.

When considering the disability under the regulation for 
lumbosacral strain, the criteria for an increased rating also 
are not met.  There is no medical evidence demonstrating 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.  Similarly, the medical evidence does not show 
that the veteran currently has moderate intervertebral disc 
syndrome, with recurrent attacks, so as to warrant a 20 
percent rating under Diagnostic Code 5293 or 5295.  In this 
regard, the Board notes that EMG nerve conduction studies in 
October 1997 revealed only mild L5 radicular irritation and 
on VA examination in September 1999 there was no evidence of 
lumbar radiculopathy.  

Accordingly, after reviewing the veteran's residuals of a low 
back injury with mild disc herniation at L5-S1 in relation to 
its history and present disability picture, the Board does 
not find that the current symptomatology equates to or 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5292, 5293 or 5295.  Rather, the clinically 
documented findings are entirely consistent with the 
currently assigned 10 percent rating.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5292, 5293, 5295.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this case, however, while the 
veteran complained of pain associated with back movement and 
instability and numbness of the right lower extremity, there 
is no evidence of additional functional loss due to pain that 
is supported by adequate pathology and evidenced by the 
visible behavior of the veteran.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997); 38 C.F.R. § 4.40.  Again, the veteran's 
limitation of motion is no more than slight, strength of the 
lower extremities is 5/5, and recent clinical findings 
revealed no evidence of lumbar radiculopathy.  The medical 
evidence does not show that the veteran exhibits any 
additional functional loss due to pain which would warrant a 
higher evaluation under the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

The Board further notes that the pertinent provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have been considered.  In an 
exceptional case, where the schedular evaluations are found 
to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, although a July 1997 clinical record 
reflects that the veteran is unemployed, there is no evidence 
of record suggesting that the veteran's back disability is 
exceptional so as to preclude the use of the regular rating 
criteria.  In fact, the record does not indicate that the 
veteran has required hospitalization for his low back 
disability or that his low back disability has interfered in 
employment beyond that degree anticipated by the schedular 
rating.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a low back injury with mild disc herniation at L5-S1 is 
denied.  


REMAND

The veteran essentially contends that he has arthritis in the 
knees as a result of military service.  A September 1997 
consultation report documents the veteran's complaints of 
pain of the knees and history of being in a motor vehicle 
accident in 1993.  However, review of the record does not 
show that a diagnosis of arthritis of the knees has been 
made.  Thus, additional development is warranted.  
Additionally, if any pathology of the knees is present, a 
medical opinion as to its etiology will be needed.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for arthritis of the 
knees since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records, 
which have not been previously secured, 
and associate them with the claims 
folder. 

2.  After the above development has been 
completed, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
his claimed arthritis of the knees.  The 
claims folder and a separate copy of this 
remand must be made available to each 
examiner for review in conjunction with 
the examination.  All indicated studies, 
including, but not limited to, X-rays and 
range of motion studies in degrees, 
should be performed.  The orthopedist 
should identify any bilateral knee 
disability found, including arthritis, 
and express an opinion as to whether any 
disability found was incurred in or 
aggravated by the veteran's active 
service.  A complete rationale for any 
opinion expressed should be provided.

3.  The RO should then review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which reflects RO consideration of 
all additional evidence, and the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The veteran is advised that a failure to report for any 
scheduled examination without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 



